Exhibit 10.1
AMENDMENT NO. 1 AND WAIVER AGREEMENT
AMENDMENT NO. 1 AND WAIVER AGREEMENT (this “Agreement”) dated as of March 30,
2010 to the Credit Agreement referred to below, among HMS Holdings Corp. (the
“Borrower”); each of the Guarantors identified under the caption “GUARANTORS” on
the signature pages hereto; each of the Lenders identified under the caption
“LENDERS” on the signature pages hereto; and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
WHEREAS, the Borrower, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”), the Guarantors party thereto and the
Administrative Agent are parties to a Credit Agreement dated as of September 13,
2006 (as amended and in effect immediately prior to the effectiveness of this
Agreement, the “Credit Agreement”);
WHEREAS, the Loan Parties have requested the Lenders to agree to certain waivers
and amendments under the Credit Agreement, and accordingly, the parties hereto
hereby agree as follows:
Section 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined are used herein as defined in the Credit Agreement.
Section 2. Amendments. Effective as provided in Section 5 hereof, the Credit
Agreement shall be amended as follows:
2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.
2.02. Investments and Acquisitions. Section 7.06(g) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:
“(g) Acquisitions after the effective date of Amendment No. 1 hereto dated as of
March 30, 2010 by the Borrower or any other Loan Party; provided that (i) the
aggregate consideration (including assumed Indebtedness, but excluding
consideration in the form of Capital Stock of the Borrower) for all such
Acquisitions shall not exceed $30,000,000, (ii) if such Acquisition is an
acquisition of Capital Stock of any Person, such Acquisition shall not be
opposed by the board of directors (or similar governing body) of such Person,
(iii) no Default shall have then occurred and be continuing or would result
therefrom, (iv) the requirements of Section 6.11 applicable to such Acquisition
shall be satisfied, (v) after giving effect to such Acquisition on a pro forma
basis as if such Acquisition had occurred on the first day of the most recent
period of four consecutive fiscal quarters, the Borrower would be in pro forma
compliance with the Consolidated Leverage Ratio under Section 7.11(a) and
(vi) prior to the consummation of each such Acquisition, the Administrative
Agent shall have received a certificate of a Responsible Officer setting forth
the calculations required to determine compliance with clause (v) above and
certifying that the conditions set forth in this clause (g) with respect to such
Acquisition have been satisfied; and”.
Section 3. Waivers. Effective as provided in Section 5 hereof, the Lenders
hereby waive any Default that may have occurred and be continuing as a result of
the Borrower’s default in the performance of its obligations under
Section 7.06(g) of the Credit Agreement with respect to its fiscal year ended on
December 31, 2009.

 

 



--------------------------------------------------------------------------------



 



 

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that as of the date hereof (a) the
representations and warranties of the Loan Parties set forth in Article IV of
the Credit Agreement, as amended hereby, and of each Loan Party in each of the
other Loan Documents to which it is a party, are true and correct on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (b) (after
giving effect to the waivers under Section 3 hereof) no Default has occurred and
is continuing under the Credit Agreement.
Section 5. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 hereof and the waivers set forth in Section 3 hereof shall become
effective as of the date hereof upon (a) receipt by the Administrative Agent of
one or more counterparts of this Agreement executed by each Loan Party and the
Required Lenders and (b) (subject to the approval of the Required Lenders under
clause (a) above) the payment by the Borrower of an amendment fee in an
aggregate amount of $8,000 to the Administrative Agent for the account of the
Lenders that have approved this Agreement on or prior to 5:00 p.m. (New York
time), Tuesday, March 30, 2010, which fee shall be split equally among such
Lenders.
Section 6. Confirmation and Ratification. Each of the Loan Parties hereby
confirms and ratifies all of its respective obligations under the Credit
Agreement (as amended hereby) and the other Loan Documents to which it is a
party (including, in the case of each of the Guarantors, its respective
obligations as a guarantor under Article III of the Credit Agreement).
Section 7. Miscellaneous. The Borrower shall pay promptly upon demand all
reasonable expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of its counsel) in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
transactions contemplated hereby. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Agreement by signing any such counterpart. This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.
[remainder of page intentionally left blank]
AMENDMENT NO. 1

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            HMS HOLDINGS CORP.
      By   /s/ Walter D. Hosp       Name:   Walter D. Hosp        Title:  
Senior Vice Pres., Chief Financial Officer       GUARANTORS

HEALTH MANAGEMENT SYSTEMS, INC.
      By   /s/ Walter D. Hosp       Name:   Walter D. Hosp       Title:   Senior
Vice Pres., Chief Financial Officer       HMS BUSINESS SERVICES INC.
      By   /s/ Walter D. Hosp       Name:   Walter D. Hosp       Title:   Senior
Vice Pres., Chief Financial Officer       REIMBURSEMENT SERVICES GROUP INC.
      By   /s/ Walter D. Hosp       Name:   Walter D. Hosp       Title:   Senior
Vice Pres., Chief Financial Officer    

AMENDMENT NO. 1

 

- 3 -



--------------------------------------------------------------------------------



 



            LENDERS

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By   /s/ Jason C. Hand       Name:   Jason C. Hand       Title:   Vice
President       BANK OF AMERICA, N.A.
      By   /s/ Jill J. Hogan       Name:   Jill J. Hogan       Title:   Vice
President       CITIZENS BANK OF MASSACHUSETTS
      By   /s/ David J. Bugbee       Name:   David J. Bugbee       Title:  
Senior Vice President       BANK LEUMI USA
      By   /s/ John Koenigsberg       Name:   John Koenigsberg       Title:  
Senior Vice President       By   /s/ Iris Steinhardt       Name:   Iris
Steinhardt       Title:   Vice President  

AMENDMENT NO. 1

 

- 4 -